     Case 3:19-cv-00181-MMD-WGC Document 25 Filed 08/06/20 Page 1 of 5



1

2

3                               UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     AARON SLEDGE,                                     Case No. 3:19-cv-00181-MMD-WGC

7                                    Plaintiff,                      ORDER
             v.
8
      CHUCK ALLEN, et al.,
9
                                 Defendants.
10

11     I.   SUMMARY

12          Pro se Plaintiff Aaron Sledge, currently incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”), alleges violations of his Sixth and

14   Fourteenth Amendment rights under 42 U.S.C. § 1983 against Washoe County, Nevada’s

15   former sheriff and board of supervisors stemming from allegations he was denied access

16   to a law library and legal research materials while he was a pretrial detainee at the Washoe

17   County Detention Facility (“WCDF”). (ECF No. 1-1.) Before the Court is the Report and

18   Recommendation (“R&R” or “Recommendation”) of United States Magistrate Judge

19   William G. Cobb (ECF No. 21), recommending that the Court grant Defendants’ case-

20   dispositive motion to dismiss (ECF No. 7) because judicially-noticeable records from

21   Plaintiff’s underlying, state-court criminal case establish Plaintiff had state-appointed

22   counsel during that case—and thus Washoe County was not required to provide him with

23   law library access or other legal research materials. Plaintiff filed an objection to Judge

24   Cobb’s Recommendation.1 (ECF No. 22.) As further explained below, the Court will

25

26
27          1The   Court also reviewed Defendants’ response to Plaintiff’s objection. (ECF No.
28   23.)
     Case 3:19-cv-00181-MMD-WGC Document 25 Filed 08/06/20 Page 2 of 5



1    overrule Plaintiff’s objection because the Court agrees with Judge Cobb’s analysis of the

2    underlying motion to dismiss, and will fully adopt the R&R, dismissing this case.

3      II.   BACKGROUND

4            The Court incorporates by reference Judge Cobb’s recitation of the factual

5    background of this case (ECF No. 21 at 1-5), and does not recite it here. As relevant to

6    Plaintiff’s objection, Judge Cobb recommends the Court grant Defendants’ request for

7    judicial notice of records from Plaintiff’s state-court criminal case that establish he had

8    state-appointed counsel throughout those proceedings. (Id. at 2-5.) After recommending

9    the Court take judicial notice of the fact that Plaintiff had appointed counsel, Judge Cobb

10   recommends dismissing Plaintiff’s Sixth Amendment claim with prejudice because it “is

11   flatly contradicted by the records from his criminal proceeding which show he was

12   represented [by] counsel throughout his underlying criminal proceeding.” (Id. at 8.) Judge

13   Cobb similarly recommends the Court dismiss Plaintiff’s equal protection claim because

14   he was represented by counsel, and thus was not unconstitutionally denied access to legal

15   materials—even in comparison with ICE detainees who had access to a legal research

16   computer cart. (Id. at 13.)

17    III.   LEGAL STANDARDS

18           A.    Review of the Magistrate Judge’s Recommendation

19           This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the Court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Because of Plaintiff’s objection to the

24   R&R, the Court has undertaken a de novo review of it, including the underlying briefs.

25           B.    Motion to Dismiss Standard

26           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

27   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must provide

28   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

                                                   2
     Case 3:19-cv-00181-MMD-WGC Document 25 Filed 08/06/20 Page 3 of 5



1    R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8

2    does not require detailed factual allegations, it demands more than “labels and

3    conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

4    Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations

5    must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

6    survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

7    claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

8    U.S. at 570).

9           In Iqbal, the Supreme Court clarified the two-step approach district courts are to

10   apply when considering motions to dismiss. First, a district court must accept as true all

11   well-pleaded factual allegations in the complaint; however, legal conclusions are not

12   entitled to the assumption of truth. See id. at 678. Mere recitals of the elements of a cause

13   of action, supported only by conclusory statements, do not suffice. See id. Second, a

14   district court must consider whether the factual allegations in the complaint allege a

15   plausible claim for relief. See id. at 679. A claim is facially plausible when the plaintiff’s

16   complaint alleges facts that allow a court to draw a reasonable inference that the

17   defendant is liable for the alleged misconduct. See id. at 678. Where the complaint does

18   not permit a court to infer more than the mere possibility of misconduct, the complaint has

19   “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679 (alteration

20   in original) (internal quotation marks omitted). That is insufficient. When the claims in a

21   complaint have not crossed the line from conceivable to plausible, the complaint must be

22   dismissed. See Twombly, 550 U.S. at 570.

23    IV.   DISCUSSION

24          Following a de novo review of the R&R, relevant briefs, and other records in this

25   case, the Court finds good cause to accept and adopt Judge Cobb’s R&R in full. The Court

26   addresses below Plaintiff’s objection.

27          Plaintiff’s first objects that the Court should not consider Defendants’ exhibits

28   without first converting their motion into one for summary judgment. (ECF No. 22 at 2.)

                                                   3
     Case 3:19-cv-00181-MMD-WGC Document 25 Filed 08/06/20 Page 4 of 5



1    However, the Court can—and will—take judicial notice of the records of the state courts.

2    See, e.g., Harris v. Cnty. of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012). Thus, the

3    Court overrules Plaintiff’s first objection. (ECF No. 22 at 2.)

4           Plaintiff next objects that he had no real choice other than to accept his appointed

5    counsel. (ECF No. 22 at 2.) But this creates no constitutional issue. See, e.g., U.S. v.

6    Robinson, 913 F.2d 712, 717 (9th Cir. 1990) (“there is nothing constitutionally offensive

7    about requiring a defendant to choose between appointed counsel and access to legal

8    materials”). The Court therefore overrules Plaintiff’s second objection. (ECF No. 22 at 2.)

9           Plaintiff also objects to Judge Cobb’s recommendation to dismiss his equal

10   protection claim because he had an attorney. (ECF No. 22 at 3.) However, the Court

11   agrees with—and adopts—Judge Cobb’s analysis on this point. (ECF No. 21 at 13.) The

12   Court thus overrules Plaintiff’s third objection. (ECF No. 22 at 3.) Moreover, because the

13   Court agrees with Judge Cobb’s analysis that Plaintiff’s equal protection claim must be

14   dismissed, the Court also overrules Plaintiff’s fourth objection (id. at 3-4), as Judge Cobb’s

15   analysis applies to all Defendants.

16          The Court will therefore adopt the R&R, grant Defendants’ motion to dismiss, and

17   dismiss this case with prejudice because amendment would be futile—the fact that Plaintiff

18   had appointed counsel throughout his underlying, state-court criminal case means his

19   claims fail as a matter of law. See, e.g., Robinson, 913 F.2d 712.

20    V.    CONCLUSION

21          The Court notes that the parties made several arguments and cited to several cases

22   not discussed above. The Court has reviewed these arguments and cases and determines

23   that they do not warrant discussion as they do not affect the outcome of the issues before

24   the Court.

25          It is therefore ordered that the Report and Recommendation of Magistrate Judge

26   William G. Cobb (ECF No. 21) is accepted and adopted in full.

27          It is further ordered that that Defendants’ motion to dismiss (ECF No. 7) is granted,

28   along with the request for judicial notice contained therein.

                                                    4
     Case 3:19-cv-00181-MMD-WGC Document 25 Filed 08/06/20 Page 5 of 5



1          It is further ordered this case is dismissed in its entirety, with prejudice, as

2    amendment would be futile.

3          The Clerk of Court is directed to enter judgment accordingly and close this case.

4          DATED THIS 6th day of August 2020.

5

6
                                             MIRANDA M. DU
7                                            CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                5
